ORDER

PER CURIAM.
AND NOW, this 5th day of May, 2005, the Petition for Allowance of Appeal in the above captioned matter is GRANTED and ordered to be SUBMITTED, limited to the following issue:
Whether — in dismissing a prayer to set aside a Nomination Petition based on a deficiency in a timely' filed Statement of Financial Interests — the Common Pleas Court abused its discretion, committed an error of law, or must have found facts not substantially supported by the evidence.
The order below is affirmed. Opinion to follow.